Title: From John Adams to Benjamin Waterhouse, 12 July 1811
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy July 12 1811

The Charge of “Change of Politicks” hinted in your Letter of the 8th, deserves no other answer than this, “The Hyperfederalists are become Jacobins, and The Hyperrepublicans are become Federalists.” John Adams remains Semper Idem, both Federalist and Republican in every rational and intelligible Sense of both those Words.
What shall I say of Mr Dexter? Rara Avis in Terris nigroque Similima Cygno! You see I have not forgotten my Lillys Grammar. I wish he was more acquainted with The Governor, and the Governor with him. He is destined, if his Country has common Sense, and he is not too happy in his Family; to be a very important Character in our Drama, before, at, or after the great Denuement: if that should happen in his Day. If he were pitted against Otis, who must hide his diminished head?
Of Pickering and Smith I have nothing to say at present: but this A Secretary of State ought to have pierced into the remoted Periods of ancient Times and into the most distant Regions of the Earth: He should have studied the Map of Man, in his Savage as well as civilised State. It is more necessary that a Secretary of State should be omnicient, than a President, provided The President be honest and judicious. Where can We find Such Men? either for Presidents or Secretaries?
If there ever was an “Hamiltonian Conspiracy” as you call it; and as you seem to suppose: I have reason to think its object was not “a Northern Confederation.” Hamiltons Ambition was too large for so small an Aim. He aimed at commanding the whole Union, and He did not like to be Shackled even with an Alliance with G. Britain. I know that Pickering was disappointed in not finding Hamilton zealous for an Allyance with England, when We were at Swords Points with France; and I have information, which I believe, but could not legally prove perhaps, that Pickering was mortified to find that neither Hamilton nor King would adopt the Plan that he carried from Boston, in his Way to Congress after he was first chosen into the Senate, of a division of the States and a Northern Confederacy. No! H. had wider Views! If he could have made a Tool of Adams as he did of Washington, he hoped to erect such a Government as he pleased over the whole Union, and enter Allyance with France or England as would Suit his Convenience.
H. and Burr, in point of Ambition were equal. In Principle equal. In Talents different: H. superiour in Litterary Talents: B. in military. H. a Nevis Adventurer. B. descended from the earliest, most learned Pious and virtuous of our American Nation, and buoyed up by the Prejudices of half the Nation. He found himself thwarted, persecuted, calumniated by a wandering Stranger. The deep Malice of H. against Bur, and his indefatigable Exertions to defame him are little known. I know so much of it for a Course of Years, that I wondered a Duel had not taken Place Seven Years before it did. I could have produced such a Duel at any Moment for Seven Years. I kept the Secrets Sacred and inviolable: and have kept it them to this day.
What Shall I say of Walsh? His History Character and Connections are not sufficiently known. Popish Jesuits, French Royalists, Scottish Reviewers, are his closest Friends. I wish our Countrymen would not run after such Meteors without enquiring into their natural History. Genius, Talents Learning in such Hands!


J. A.I can no more